Citation Nr: 0823800	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a right knee/leg 
disability, on a direct basis and as secondary to the 
service-connected osteoarthritis of the left knee.  

Entitlement to service connection for a right ankle 
disability, on a direct basis and as secondary to the 
service-connected osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel



INTRODUCTION

The veteran had active service from August 1990 until March 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision, in which the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan denied the benefits being sought on appeal.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was awarded service connection for osteoarthritis 
of the left knee by a rating decision issued in November 
1992. This disorder was assigned a 10 percent evaluation, 
effective from March 28, 1992. An October 2004 rating 
decision assigned an increased rating evaluation of 30 
percent, effective February 5, 2003.  In pertinent part of 
the current appeal, the veteran claims service connection for 
disabilities of his right knee/leg and right ankle as 
secondary to the service-connected osteoarthritis of his left 
knee.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007). Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation. See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability. See Id.

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected. However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 38 C.F.R. § 3.310(b) (2007).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra. 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)). Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in the present appeal.

After reviewing the evidence of record, the Board finds that 
further evidentiary development of the veteran's service 
connection claims is necessary.  At a March 2006 VA 
examination, the examiner concluded that "it is unlikely 
that the veteran's . . . right knee, right ankle, and [right] 
leg [problems] are related to the service-connected left knee 
disability."  Significantly, however, the examiner did not 
discuss whether the veteran's service-connected left knee 
arthritis aggravated his right knee/leg and right ankle 
symptoms.  38 C.F.R. § 3.310(a).  Thus, on remand, the 
veteran should be accorded a pertinent VA examination that 
provides such an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran corrective Veterans 
Claims Assistance Act of 2000 notice 
pertaining to the issues of entitlement 
to service connection for a right 
knee/leg disability, on a direct basis 
and as secondary to the service-connected 
osteoarthritis of the left knee and 
entitlement to service connection for a 
right ankle disability, on a direct basis 
and as secondary to service-connected 
osteoarthritis of the left knee.  (Such 
notification must include the criteria 
necessary to substantiate his right 
knee/leg and right ankle claims on direct 
and secondary bases.)

2.  Obtain records of any right knee/leg 
and right ankle treatment that the 
veteran may have received at the Detroit 
VA Medical Center since June 2006.  

3.  Schedule the veteran for a pertinent 
VA examination to determine the etiology 
of any right knee/leg and right ankle 
disability that he may have.  The 
examiner should have the opportunity to 
review the veteran's claims folder in 
conjunction with the examination.  All 
testing deemed necessary, including 
X-rays, should be conducted.  

All pertinent right knee/leg and right 
ankle pathology found on examination 
should be noted in the examination 
report.  For any right knee/leg and right 
ankle disability diagnosed, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
the service-connected osteoarthritis of 
the veteran's left knee has aggravated 
any such diagnosed right knee/leg 
disability and/or right ankle disability.  

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If it cannot be determined whether a 
diagnosed right knee/leg disability or 
right ankle disability was aggravated by 
the service-connected osteoarthritis of 
the left knee on a medical or scientific 
basis without invoking processes relating 
to guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so state in the 
examination report, with an explanation 
as to why this is so.

4.  Once the above-requested development 
has been completed, the issues of 
entitlement to service connection for a 
right knee/leg disability, on a direct 
basis and as secondary to the service-
connected osteoarthritis of the left knee 
and entitlement to service connection for 
a right ankle disability, on a direct 
basis and as secondary to 
service-connected osteoarthritis of the 
left knee should be readjudicated.  If 
the decisions remain adverse to the 
veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


